DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 07/16/21 is acknowledged.  The traversal is on the ground(s) as set forth in the REMARKS section of said election. Applicant’s position is found to be persuasive, and thus the restriction is withdrawn and all pending claims 1-13 are thus being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al. WO2016/171264 as evidenced by the corresponding U.S. Patent Application Publication No.: 2018/0066170 A1.
Tasaka et al. teach a composition for a heat cycle system contains a working medium for heat cycle containing 1-chloro-2,3,3,3-tetrafluoropropene and a refrigerant oil, see abstract.
Paragraph [0041] reads as followed: “the heat cycle system is a centrifugal refrigerator” [Emphasis added].
Paragraph [0043] reads as followed: “the heat cycle system is a low-pressure centrifugal refrigerator.” [Emphasis added].
Paragraph [0098] reads as followed: “The refrigerant oil is roughly classified into a mineral refrigerant oil and a synthetic refrigerant oil. Examples of the mineral refrigerant oil includes a naphthenic refrigerant oil and a paraffinic refrigerant oil, and typical examples of the synthetic refrigerant oil include an ester-based refrigerant oil, an ether-based refrigerant oil, a hydrocarbon-based refrigerant oil, and so on.” [Emphasis added].
Paragraph [0099] reads as followed: “Among them, the refrigerant oil preferably contains at least one type of oil selected from the group consisting of oxygenated synthetic refrigerant oils such as an ester-based refrigerant oil and an ether-based refrigerant oil, a hydrocarbon-based refrigerant oil, and a naphthenic refrigerant oil in terms of compatibility with HCFO-1224yd being the essential working medium component of the present invention, and more preferably contains at least one type of compound selected from the group consisting of a dibasic acid ester, a polyol ester, a complex ester, a polyol carbonic acid ester, polyvinyl ether, a polyalkylene glycol, alkyl benzene, and a naphthene-base oil.” [Emphasis added].
Paragraph [0100] reads as followed: “One type of the refrigerant oils may be used independently, or two or more types may be used in combination. Further, the kinematic viscosity of the refrigerant oil at 40.degree. C. is preferably 1 mm.sup.2/s or more and 750 mm.sup.2/s or less and more preferably 1 mm.sup.2/s or more and 400 mm.sup.2/s or less in terms of the fact that lubricating properties and sealing property of a compressor do not decrease, the refrigerant oil is satisfactorily compatible with the working medium for heat cycle under low temperature conditions, and suppression of lubricity failure of a refrigerator or a compressor and heat exchange in an evaporator are sufficiently performed. Further, the kinematic viscosity of the refrigerant oil at 100.degree. C. is preferably 1 mm.sup.2/s or more and 100 mm.sup.2/s or less and more preferably 1 mm.sup.2/s or more and 50 mm.sup.2/s or less in terms of being able to keep power consumption and abrasion resistance within proper ranges.”  [Emphasis added].
Paragraph [0177] reads as followed: “The content of the hydrocarbon-based refrigerant oil in the composition for a heat cycle system only needs to fall within a range not significantly decreasing the effects of the present invention, and is preferably 10 parts by mass or more and 100 parts by mass or less and more preferably 20 parts by mass or more and 50 parts by mass or less with respect to 100 parts by mass of the working medium for heat cycle.”.
	Dependent claim 2 reads as followed: “The composition for a heat cycle system according to claim 1, wherein the 1-chloro-2,3,3,3-tetrafluoropropene contains (Z)-1-chloro-2,3,3,3-tetrafluoropropene and (E)-1-chloro-2,3,3,3-tetrafluoropropene at a ratio of 51:49 to 100:0 by mass ratio represented by (Z)-1-chloro-2,3,3,3-tetrafluoropropene:(E)-1-chloro-2,3,3,3-tetrafluoropropene.”. [Emphasis added].
In the Examples, Refrigerant oil 5 is a naphthenic refrigerant oil.

	Tasaka et al. differs from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) that actually comprises a mixed refrigeration oil wherein one of the refrigeration oils is a naphthenic mineral oil and the other is at least one refrigeration oil selected from a paraffinic mineral oil, an alkylbenzene, an olefin polymer, a polyol ester refrigeration oil, a polyvinyl ether refrigeration oil and a polyalkylene glycol refrigeration oil, as set forth in applicant’s independent claim 1.
	It would have been obvious to one having ordinary skill in the art to use Tasaka et al.’s above disclosure, especially note paragraphs [0098]-[0100] and the examples,  as strong motivation to use a mixed refrigeration oil wherein one of the refrigeration oils is a naphthenic mineral oil and the other is at least one refrigeration oil selected from a paraffinic mineral oil, an alkylbenzene, an olefin polymer, a polyol ester refrigeration oil, In re Kerhoven, 205 USPQ 1069 (CCPA 1980). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,138,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are deemed to be a subset of patented claim 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764